Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments made of the record 1/28/2022 have overcome the 35 U.S.C. 112 rejection of claims 1-16, and these rejections are withdrawn.
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Iwamoto et al (US 2017/0053780) disclose (Fig. 24 and associated text) a target supply device comprising: a tank body portion (areas AR1 and AR2) holding a target substance (270); a communication portion (AR3 and AR4) connected to the tank body portion and including a filter (831A) configured to filter the target substance in a melted state and a nozzle (86A) configured to discharge the target substance having passed through the filter; a main heater (911C) configured to heat the tank body portion; a sub-heater (931C) configured to heat the communication portion; and a control unit (71C), the control unit being configured to set the tank body portion to a temperature (TH) higher than a melting point (Tmp) of the target substance before the target substance is melted. The prior art does not anticipate or render obvious, alone or in combination, setting the communication portion to a temperature lower than the melting point of the target substance until the target substance in the tank body portion is melted, and setting the communication portion to a temperature higher than the melting point of the target substance after the target substance in the tank body portion is melted, in the combination required by claims 1-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/11/2022